Although the counterclaims as to which defendant sought to amend her answer to include a demand for punitive damages were dismissed by a subsequent order of the court, defendant maintains that she intends to appeal from that order as well. Under the circumstances, and in the interest of efficiency and *586judicial economy, we find it would be inappropriate to dismiss the instant appeal as moot.
Defendant’s own evidence in support of the motion shows that plaintiff did make some efforts to address the problem leaks in a manner that would have avoided the need for access to controlling valves in defendant’s unit, albeit not to the extent that defendant would have liked (see Vitra, Inc. v Soho House, LLC, 50 AD3d 529 [2008]), and otherwise falls short of showing the “high degree of moral turpitude,” “wanton dishonesty” and utter malice necessary to an award of punitive damages (see Ross v Louise Wise Servs., Inc., 8 NY3d 478, 489 [2007]; Gellman v Seawane Golf & Country Club, Inc., 24 AD3d 415, 418-419 [2005]). Concur — Tom, P.J., Andrias, Saxe, McGuire and Manzanet-Daniels, JJ.